        Case 7:16-cv-08731-PMH Document 200 Filed 09/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDERICK FABRICIO,
                          Plaintiff,                         ORDER

                    -against-                                16-CV-08731 (PMH)
SGT. JEFFREY MILLER, et al.,
                          Defendants.


PHILIP M. HALPERN, United States District Judge:

       Counsel for Ederick Fabricio (“Plaintiff”) and counsel for Keith Chase, Jeffery Erns, Keith

Brokaw, Brian Corey, Sean Carlson, Jeffrey Miller, Reginald Lorde-Gray, and Stanley Phillips

(collectively, “Defendants”) appeared for oral argument today on the parties’ motions in limine.

(Doc. 170; Doc. 181). Argument was held on the record. For the reasons stated on the record, and

the law cited therein, each motion is GRANTED IN PART and DENIED IN PART.

       The parties are directed to meet and confer to discuss settlement, resolve outstanding

objections to the Proposed Jury Instructions, and combined their Proposed Voir Dire submissions.

The parties shall file by 5:00 p.m. on September 24, 2021: (1) a joint letter, no more than two

pages, providing the date, time, and duration of each meet and confer along with the status of

settlement discussions; (2) a Joint Proposed Voir Dire; and (3) Joint Amended Proposed Jury

Instructions. As explained on the record, jury selection in this matter will commence on October

18, 2021 or October 20, 2021, as circumstances in the courthouse permit. Should the parties seek

the Court’s assistance in fostering settlement discussions, they must so advise forthwith.

       In light of the foregoing, the Clerk of the Court is respectfully directed to terminate the

motion sequences pending at Doc. 170 and Doc. 181. The Court shall hold a final pretrial
         Case 7:16-cv-08731-PMH Document 200 Filed 09/01/21 Page 2 of 2




conference at 3:00 p.m. on October 6, 2021.The Court shall advise the parties of the courtroom

before the appearance date.

                                              SO ORDERED:

Dated:   White Plains, New York
         August 31, 2021

                                              PHILIP
                                                 LIP MM. HALPE
                                                         HALPERN
                                              United States District Judge




                                              2
